Citation Nr: 0121835
Decision Date: 09/05/01	Archive Date: 12/03/01

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  00-13 815	)	DATE SEP 05, 2001
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office Louisville, Kentucky


ORDER

     The following corrections are made in a decision issued by the Board in this case on August 29, 2001:

Add the following paragraph at the top of page 3, such that it is the first full paragraph on that page:  Additional evidence was received at the Board in August 2001, along with a waiver of RO consideration of that evidence.  See 38 C.F.R. § 3.1304(c).  Such evidence consists of copies of documents from a lawsuit filed by the veteran in 1965, regarding a motor vehicle accident in which the veteran was involved.  As the veteran has submitted a waiver of RO jurisdiction over that evidence, the Board may proceed with appellate review.  

Add the following sentences to the end of the third paragraph on page 6:  Additionally, the Board has reviewed the documents from a lawsuit involving the veteran in 1965, regarding a motor vehicle accident in which the veteran was a passenger.  Those documents include a copy of the veterans deposition, in which he indicated that he sought treatment from Dr. Barry for his neck shortly after the accident.



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans Appeals


Citation Nr: 0121835	
Decision Date: 08/29/01    Archive Date: 09/04/01

DOCKET NO.  00-13 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for residuals of a neck 
injury.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Lloyd M. Cramp, Associate Counsel


INTRODUCTION

The veteran had active service from July 1959 to July 1962 
and from May 1963 to May 1966.  This matter comes before the 
Board of Veterans Appeals (BVA or Board) on appeal from an 
April 2000 rating decision of the Department of Veterans 
Affairs (VA) Regional Office in Louisville, Kentucky (RO), 
which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The medical evidence does not establish that any current 
neck disorder is causally or etiologically related to an 
incident of the veteran's active service, including whiplash 
sustained in service.  


CONCLUSION OF LAW

A neck disorder was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's original claim for 
service connection for a neck injury.  The veteran maintains 
that he suffered a whiplash injury while in active service in 
1964, and that he currently suffers a disability resulting 
from his in-service injury.

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A (West 
Supp. 2001) ("VCAA").  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
or her claim.  The Board finds that all relevant facts have 
been properly and sufficiently developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by the VCAA.  

In the present case, as reflected by VA letter dated in 
February 2001, the RO has informed the veteran of the changes 
brought about by passage of the VCAA.  The RO has also 
informed the veteran of the reasons for denying his claim, as 
well as the evidence necessary to substantiate it.  The 
veteran presented personal testimony at a hearing before the 
RO hearing officer, conducted in June 2000.  The veteran's 
service medical records were obtained and the veteran was 
provided a VA medical examination in June 2001.  In a 
statement received from the veteran in August 1991, he 
confirmed that the Board was in possession of all evidence of 
which he was aware, and that he was ready to proceed with the 
appeal.  The Board is unaware of any additional outstanding 
records pertaining to this issue.  Under the circumstances, 
the Board finds that the duty to assist has been satisfied, 
and no useful purpose would be served by remanding this case 
to the RO for additional development.  As such, the Board 
will proceed with appellate disposition.

Service connection will be granted for a disability resulting 
from disease or injury incurred in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in active military service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) (2000).  
Service connection is the relationship of a current 
disability to an injury or disease incurred in active 
service.  Generally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).

The veteran's enlistment examinations in July 1959 and May 
1963 and his separation examination in May 1962 are silent as 
to a neck injury or disability.  His service medical records 
show that the veteran sought treatment in November 1965 for 
neck pain, after being hit by a basketball.  The physician 
noted a previous visit for a whiplash injury; however this 
visit itself is not recorded.  The physician diagnosed a 
muscle spasm for the November 1965 injury, and prescribed 
medication.  The veteran's final separation examination in 
May 1966 contains no specific notation of a neck disability 
or injury, but lists the condition of both the veteran's neck 
and spine as "normal."

An August 1999 letter from the veteran's chiropractor, Dr. 
Milton P. Berry, D.C., recounts a visit in 1964, when the 
veteran complained of neck pain from a whiplash injury 
incurred during an automobile accident.  Dr. Berry stated 
that he no longer had any records from that time pertaining 
to the veteran's treatment, but that he remembered the 
veteran's visit, and that he treated him more than once.  Dr. 
Berry also stated that he could "not evaluate any results 
that were attained from treatment or how much damage that was 
done due to accident."

A letter dated March 2000, from Dr. Ronald Day, D.C., 
establishes a course of chiropractic treatment of the 
veteran, dating back to December 1974, when he was treated by 
a Dr. Affantranger, who is now deceased.  Dr. Day states that 
he assumed responsibility for the veteran's treatment for "a 
chronic cervical complaint" in November of 1988.  Dr. Day 
stated his opinion that the veteran's spine is hypolordotic 
with joint arthrosis present.  He also stated that 
exacerbations do occur, which involve joint swelling, muscle 
spasms and range of motion loss.

In June 2000, the veteran was afforded a hearing before the 
RO Hearing Officer.  The veteran testified that, in October 
or November of 1964, while riding in a vehicle that was rear-
ended, he received a whiplash injury.  He stated that the 
injury was x-rayed at the Army Hospital in Fort Knox 
Kentucky, and the x-ray did not show an injury for which the 
service physicians could offer any relief.  The veteran 
stated that he then sought chiropractic treatment, and was 
seen by Dr. Berry, and a Dr. Ruby Fish, who is now deceased.  
According to the veteran's testimony, Dr. Fish told him that 
his neck and jaw were dislocated on the left side, and she 
"adjusted it and put it back in."  The veteran stated that 
attempts to recover records of Dr. Fish were unsuccessful.  
The veteran had also been treated by Dr. Affantranger, whose 
records are also unavailable.  According to his testimony, he 
is currently being treated by Dr. Day.  The veteran also 
stated that he was unable to get a copy of the police record 
from the automobile accident.  The veteran stated that, after 
having the x-ray taken at the army hospital, no additional 
treatment was requested from the army, and no adjustments to 
his duty were made.  

In October 2000, the veteran submitted a statement from his 
mother, and from his wife, both stating that in 1965, they 
accompanied the veteran to the hospital at Fort Knox for x-
rays for a painful neck.  

Also in October 2000, Dr. Day forwarded a treatment chart and 
financial records of Dr. Affantranger's treatment of the 
veteran from December 1974 to September 1977.  These records 
show appointment dates and charges for treatment of a lower 
cervical condition, said to have resulted from a 1964 car 
accident.  In a forwarding letter, Dr. Day stated that these 
are the only records that can be found pertaining to the 
veteran.  

In May 2001, the veteran was afforded a VA examination.  The 
veteran complained of chronic neck pain on the left side.  
Examination findings showed point tenderness around the left 
mastoid; no wound or mass, and no tenderness along the 
cervical spine.  Range of motion testing showed 40 degrees of 
flexion, 30 degrees of extension, 80 degrees of right and 
left rotation, 25 degrees of right and left bending.  X-ray 
showed degenerative changes of the anterior cervical spine, 
with osteophytes; otherwise good alignment and disc space.  
The examining physician stated his opinion that the in-
service whiplash injury "was an acute injury and it resolved 
without any further neck pain when he was seen for his 
discharge from the service and he was not treated again until 
several years after discharge from the service by a 
chiropractor."
 
Pursuant to a request by the RO, in June 2001, the examining 
physician from the May 2001 VA examination submitted an 
addendum to the original examination report.  In this 
addendum, the physician stated his opinion that the veteran's 
current neck pain is from degenerative disc disease.  
Moreover, he noted that there was a long interval between the 
veteran's in-service neck injury and his current pain, and 
that "it is unlikely that the current neck pain is related 
to [the veteran's] service injury."

The Board has thoroughly reviewed the evidence of record, as 
summarized in part above.  However, the Board finds that the 
preponderance of the evidence is against a claim for 
entitlement to service connection for residuals of a neck 
injury.  The Board finds sufficient evidence to show that the 
veteran suffered an in-service injury to his neck.  The 
injury was noted in the veteran's service medical records, 
and although not immediately concurrent with the injury, and 
there is evidence in the form of statements and appointment 
logs from Drs. Berry and Day, that the veteran sought 
chiropractic treatment at the time of the injury.  The Board 
also notes the statements of the veteran's wife and mother as 
persuasive on this issue.  

In regard to a current disability, the Board finds sufficient 
evidence to show that the veteran currently suffers from a 
disability, categorized as degenerative disc disease, and 
primarily evidenced by pain, joint swelling, muscle spasms 
and range of motion loss.  The Board notes the findings of 
the May 2001 VA examination, that the veteran showed 
degenerative changes in the cervical spine, consistent with 
degenerative disc disease.  The Board also notes the 
statement of Dr. Day, that he is currently treating the 
veteran for symptoms of a chronic cervical complaint, 
characterized by "hypolordosis" and joint arthrosis.  

The critical issue, which is not shown from the evidence of 
record, is the nexus, or link, between the in-service neck 
injury and the current disability.  The Board notes that the 
veteran was not diagnosed with a chronic injury or condition 
while in service, nor were any symptoms of a neck injury 
noted on his final separation examination.  As there is no 
evidence of a chronic injury, noted as such in service, the 
Board must examine whether there is evidence of a continuing 
course of symptoms following service.  38 C.F.R. § 3.303(b).  
When viewed together, the records of Dr. Affentranger and Dr. 
Day show that the veteran demonstrated ongoing problems with 
his neck, characterized by complaints of pain, and occasional 
joint swelling, muscle spasms and range of motion loss.  
However, the earliest record of treatment provided by their 
combined records is December 1974, which is 10 years after 
the initial in-service injury.  The statement of Dr. Berry 
indicates that he treated the veteran more than once, at the 
time of the initial injury; but there is no indication that 
such treatments continued after service, nor is there any 
record of those treatments.  Further, the evidence provided 
by the separation examination indicates that any symptoms 
from the 1964 injury had resolved by the time of the 
examination.  The Board finds that this lapse of time between 
the initial injury and the first evidence of a regular course 
of treatment is too great to indicate any continuity of 
symptomatology.  

The Board also notes that the May 2001 VA examination, and 
the June 2001 addendum specifically indicate that the current 
disability suffered by the veteran is a degenerative process, 
consistent with degenerative disc disease, and that as such 
it is not related to the veteran's in-service injury, 
described as a whiplash injury.  In the May 2001 VA 
examination, the examiner concluded that the in-service neck 
injury was acute, and resolved without any further pain in 
service.  In the June 2001 addendum, the examiner concluded 
that "it is unlikely that the current neck pain is related 
to [the veteran's] service injury."  The veteran has raised 
an objection to this examination, in a statement received in 
May 2001, and has asserted that the examination did not focus 
on his neck.  It appears that the veteran contends that the 
examination was for the spine.  However, the Board notes that 
while the examination was for the spine, it included the 
cervical spine, or neck.  Moreover, the Board notes that the 
tests conducted, the findings recorded and the diagnosis 
rendered by the examiner were completely appropriate for an 
examination of a reported neck injury.  Further, they 
indicate an understanding and familiarity with the veteran's 
complaints and his medical history, as contained in the 
claims file, which was reviewed by the examining physician.  
The Board finds this examination responsive to the issue 
presented, and persuasive as to the question of nexus between 
the in-service injury and the veteran's current disability. 

In short, the Board finds that the preponderance of the 
evidence is against the veteran's claim for entitlement to 
service connection for residuals of a neck injury. As there 
is not an approximate balance of positive and negative 
evidence regarding the merits of the veteran's claim that 
would give rise to a reasonable doubt in favor of the 
veteran, the benefit-of-the-doubt rule is not applicable, and 
the appeal is denied.  See 38 U.S.C.A. § 5107(b) (West 1991 & 
Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Service connection for residuals of a neck injury is denied



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals



 


